Citation Nr: 0303272	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  99-06 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral elbow 
disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Louisville, Kentucky, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for a back disability; 
denied a compensable rating for bilateral hearing loss; and 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for a bilateral 
elbow disability.  The veteran appealed these determinations 
to the Board.

In a November 2000 decision, the Board confirmed the denials.  
Thereafter, the veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending, in April 2001, the Secretary of VA 
filed an unopposed motion to remand the case to the Board for 
consideration of the claim under the newly enacted Veterans 
Claims Assistance Act of 2000 (VCAA).  In an April 2001 
Order, the Court granted the motion, vacated the Board's 
November 2000 decision, and remanded the case to the Board.  
In September 2001, the Board remanded the case to the RO for 
additional development in accordance with the VCAA.  The case 
has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era and engaged in combat with the enemy.  

3.  The veteran has provided credible testimony which is not 
contradicted by his service records, that he injured his back 
while carrying heavy equipment while serving in the Republic 
of Vietnam.  
4.  Competent evidence of record does not establish that the 
veteran's currently diagnosed back disorder resulted from an 
injury sustained during his combat service.  

5.  The veteran has level II hearing in the right ear and 
level IV hearing in the left ear.  

6.  By an unappealed decision entered in September 1970, the 
RO denied service connection for a bilateral elbow 
disability.  

7.  Additional evidence received since the September 1970 RO 
decision, considered in conjunction with the record as a 
whole, is not new and so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for a bilateral elbow disability.  


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.309(a) (2002); 38 C.F.R. § 3.307 
(as amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 2002)).  

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2002); 38 C.F.R. § 4.87, Diagnostic Code 6100 (effective 
prior to June 10, 1999).

3.  The September 1970 rating decision that denied service 
connection for a bilateral elbow disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2002).  



4.  The additional evidence received subsequent to the 
September 1970 rating decision is not new and material, and 
the claim for service connection for a bilateral elbow 
disability may not be reopened.  38 U.S.C.A. §§ 5103A, 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a) (2002).  
Duty to assist requirements for claimants trying to reopen a 
finally decided claim were also promulgated.  38 C.F.R. 
§ 3.159(c)(1)-(3) (2002).  The provisions of these 
regulations were explicitly made applicable only to claims to 
reopen a finally decided claim which were received by VA on 
or after August 29, 2001.  Since the veteran's claim to 
reopen was received by the RO prior to this date, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
duty to assist provisions, as noted at 38 C.F.R. § 3.159 
above, are not applicable to the veteran's claim to reopen.  
Nevertheless, the duty to assist provisions of the VCAA as 
well as the duty to inform provisions are applicable to this 
aspect of the veteran's claim.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statements of the case, the prior Board decision and remand, 
and VA letters to the veteran, apprised him of the 
information and evidence needed to substantiate the claims, 
the law applicable in adjudicating the appeal, and the 
reasons and bases for VA's decisions.  Furthermore, these 
documents outline the specific medical and lay evidence that 
was considered when the determinations were made.  In 
particular, in a February 2002 letter, the RO described to 
the veteran the evidence required to establish service 
connection for a disability, to reopen a previously denied 
claim, and to substantiate a claim for an increased rating, 
and asked him to identify any outstanding medical records 
that could be requested on his behalf.  Additionally, the 
veteran was informed that VA would obtain his service medical 
records, VA records, and other pertinent federal records.  VA 
would also make reasonable efforts to obtain any identified 
private medical evidence.  However, it was ultimately his 
responsibility to submit any private records.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claims as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and made reasonable attempts to 
obtain any private medical evidence that was identified.  His 
service medical records, private treatment records, VA 
treatment records, and Social Security disability records 
were associated with the file.  Lay statements that were 
submitted by the veteran were also included in the record.  
He was afforded the appropriate VA examinations and the 
required opinion was obtained.  There is no indication that 
there exists any evidence which has a bearing on this case 
that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of this appeal and 
have not identified any additional pertinent evidence that 
has not been associated with the record.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For injuries alleged to have been incurred in combat, 
38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard 
of proof to grant service connection.  Collette v. Brown, 82 
F.3d 389 (1996).  However, the reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence as discussed above.  See generally, Brock v. Brown, 
10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest or aggravated to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 3.309; 38 
C.F.R. § 3.307 (as amended by 67 Fed. Reg. 67792-677793 (Nov. 
7, 2002)).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service records indicate that the veteran served in the 
Republic of Vietnam during the Vietnam Era.  His awards and 
decorations include the Bronze Star Medal, the Vietnam 
Service Medal, the Army Commendation Medal with two oak leaf 
clusters and a "V" device, and the Purple Heart Medal.  The 
veteran has asserted that he injured his back during his 
service in Vietnam in the course of carrying heavy supplies 
on his back.  Additionally, the veteran has submitted copies 
of newspaper articles and lay statements that purported to 
reflect that he served in combat.  Based on this evidence, 
and in accordance with 38 U.S.C.A. § 1154(b), the Board 
accepts the veteran's assertions regarding a back injury 
which cannot be disassociated from circumstances contemplated 
by § 1154(b).  

However, even accepting the fact that the veteran injured his 
back in service, the Board still finds that the claim for 
service connection for a chronic back disability must be 
denied.  Recent private and VA treatment records clearly 
document that the veteran has a currently diagnosed back 
disorder.  Upon VA examination in September 1970, the veteran 
did not report any back injury or complain of any back pain.  
The veteran reported that he first had surgery on his back in 
1979.  However, it has also been reported that these records 
are unavailable.  Fulton Hospital replied that they did not 
have any records pertaining to the veteran available from the 
early 1970's to the mid-1980's.  In a February 1998 
statement, I.M., M.D. (Dr. M.), reported that he had treated 
the veteran for severe back pain starting in January 1997.  

Upon VA examination in August 2002, the examiner reviewed the 
veteran's records, and concluded that although it was 
possible that the veteran's back problem started in service, 
this was a speculative assessment, and in light of the 
medical evidence available, including the September 1970 VA 
examination report which did not document any complaints 
related to the back, it was his opinion that it was not as 
likely as not that the veteran's current back disability was 
related to any injury he sustained in service.  There is no 
medical statement to the contrary.  While lay statements are 
sufficient to establish that an injury occurred, a grant of 
service connection still requires medical evidence of current 
disability and a nexus between the current disability and the 
injury in service.  Additionally, there is no medical 
evidence that the veteran was diagnosed with arthritis within 
one year of his discharge from service to support a finding 
of presumptive service connection.  

To the extent that the veteran asserts that he has a back 
disorder that is related to the injury in service, the Board 
notes that statements from lay witnesses or the veteran which 
provide a medical diagnosis or nexus are not sufficient 
because they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Additionally, 
the Board acknowledges that the veteran has submitted a June 
2000 statement from a registered nurse.  She reported that 
she worked with the veteran from March 1986 to January 1992, 
and recalled that the veteran received prescription 
medications for his back pain.  The veteran had stated to her 
that his physical problems started in Vietnam.  However, this 
statement merely represents a bare transcription of a lay 
history which is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

In conclusion, the evidence of record does not show that the 
veteran has a chronic back disability that was incurred in or 
aggravated by service, and he was not diagnosed with 
arthritis of the lumbosacral spine within one year of his 
discharge from service.  Accordingly, the Board concludes 
that the claim of service connection for a chronic back 
disability must be denied.  

III.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  These requirements operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining should be 
resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2002).  It is observed, however, that during the pendency of 
his appeal, VA issued new regulations for evaluating 
impairment of auditory acuity which became effective June 10, 
1999.  62 Fed. Reg. 25,202-210 (May 11, 1999).  The Court has 
held that where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The criteria for evaluating hearing impairment in effect 
prior to, and since June 10, 1999, call for the consideration 
of the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of puretone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  There are eleven auditory acuity 
levels from level I for essentially normal acuity to level XI 
for profound deafness.  38 C.F.R. § 4.87 (effective prior to 
June 10, 1999); 38 C.F.R. § 4.85 (2002).  These results are 
then charted on Table VI and Table VII, as set out in the 
Rating Schedule.  In order to establish entitlement to a 
compensable evaluation for hearing loss, it must be shown 
that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average puretone 
decibel loss are met.  The Board has compared the previous 
versions of Table VI and Table VII, with the new versions of 
these tables, and finds that there has been no discernable 
change in them. Further, we note that the revisions do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids. The current regulations provide that hearing tests will 
be conducted without hearing aids.  It also addresses 
exceptional patterns of hearing loss, for example, when the 
puretone threshold at 1000, 2000, 3000, and 4000 Hertz are 
each 55 decibels or more, or when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86 (2002).  These exceptional 
patterns are not shown to be present in this case.  

At a VA audiological examination in January 1998, the veteran 
reported that he had a long history of bilateral hearing 
loss.  Audiometric studies revealed puretone thresholds of 
40, 45, 55, and 60 decibels in the right ear and 40, 45, 60, 
and 65 decibels in the left ear at 1000, 2000, 3000, and 4000 
hertz, respectively.  The average pure tone threshold in the 
right ear was 50 decibels and in the left ear was 54 
decibels.  Speech discrimination ability was 84 percent in 
the right ear and 82 percent in the left ear.  

Due to lack of cooperation from the veteran, audiometric 
evaluation conducted on August 23, 2002 produced unreliable 
results.  As such, a sensitivity prediction from the acoustic 
reflex (SPAR) was made.  The prediction of actual pure tone 
thresholds were: 1000 Hz: 35-45 decibels, 2000 Hz: 35-45 
decibels, and 4000 Hz: 60-70 decibels, in the right ear.  For 
the left ear, the prediction of actual pure tone thresholds 
were: 1000 Hz: 35-45 decibels, 2000 Hz: 45-55 decibels, and 
4000 Hz: 60-70 decibels.  Speech discrimination ability was 
88 percent in the right ear and 80 percent in the left ear.  
The results were noted to be very similar to those obtained 
upon examination in January 1998.  The veteran was diagnosed 
with moderate to moderately severe sensorineural hearing loss 
with good discrimination bilaterally.  

On VA audiologic evaluation in January 1998, the average pure 
tone threshold in the right ear at 1000, 2000, 3000, and 4000 
Hertz was 50 decibels with a speech recognition ability of 84 
percent.  The average left ear pure tone threshold at 1000, 
2000, 3000 and 4000 Hertz was 53 decibels with a speech 
recognition ability of 82 percent.  Due to the veteran's 
failure to cooperate, necessary reliable information for 
rating purposes was unobtainable on VA examination in August 
2002.

The reliable probative findings on the veteran's audiometric 
examination in January 1998 correlate to a designation of 
level II hearing in the right ear and level IV hearing in the 
left ear.  Table VII of § 4.85 and 38 C.F.R. § 4.87, 
effective prior to, and from, June 10, 1999, provide for a 
noncompensable evaluation under Diagnostic Code 6100 when 
those levels of hearing are demonstrated.  Furthermore, an 
exceptional pattern of hearing impairment has not been 
indicated.  

The Board is sympathetic to the veteran's assertion that his 
level of hearing loss is more severely disabling and should 
be compensated accordingly.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Here, such mechanical 
application of the rating schedule results in a 
noncompensable rating under Diagnostic Code 6100.  
Consequently, an increased compensable rating for the 
veteran's bilateral hearing loss may not be granted.  

Additionally, the Board notes that the provisions of 
38 C.F.R. § 3.321(b)(1) have been considered.  However, in 
this case, the evidence does not show that the veteran's 
hearing loss disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant referral 
under 38 C.F.R. § 3.321(b)(1).  Evidence of an exceptional 
disability picture, such as frequent hospitalization or 
marked interference with employment due to the hearing loss 
disability has not been demonstrated.  Therefore, 
consideration of an extraschedular rating is not appropriate.  

IV.  New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran's initial claim for service connection for a 
bilateral elbow disability was denied by the RO in a 
September 1970 rating decision, based on a finding that the 
existing condition of the veteran's elbows was not a 
disability within the meaning of the law for which 
compensation was payable.  It was noted that the veteran's 
separation examination referred to his complaints that his 
elbows popped out on him.  Upon VA examination in September 
1970, he reported that he had always been able to pop both 
elbows, but now they hurt him a little bit and were getting 
worse than they were prior to military service.  Clinical 
evaluation revealed normal contour of the elbows and full 
range of motion without limitation.  On supination with the 
thumb held in the region of the radial head, there was felt 
and heard a popping as the radial head slipped around 
excessively.  There was no discomfort and no tenderness.  The 
examiner concluded that it was a congenital anomaly, and that 
the veteran had several loose joints.  Based on this 
evidence, the RO concluded that the veteran's bilateral elbow 
condition was a congenital disorder for which service 
connection could not be granted.  The veteran was informed of 
the RO's September 1970 decision, but he did not appeal it.  
As such, the determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  

In February 1998, the veteran sought to reopen his claim.  
The additional evidence submitted included a February 1998 
statement from Dr. M. which related that the veteran had had 
elbow pain since March 1997.  However, Dr. M. did not address 
the nature or etiology of the veteran's current elbow 
problems, and he did not treat the condition until many years 
after the veteran's discharge from service.  He also 
submitted lay statements which reflected that the veteran had 
difficulties with his elbow joints.  Medical reports 
associated with the veteran's claim for Social Security 
disability benefits document complaints of bilateral elbow 
pain.  However, there is no indication that any of the 
additional evidence demonstrates that the currently diagnosed 
disability was incurred in or aggravated by the veteran's 
active military service; or that the previously diagnosed 
congenital elbow disorder was aggravated in service beyond 
the normal progression.  Consequently, the Board finds that 
the additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001); 
Hodge, supra.  Since the veteran has not met his burden of 
submitting new and material evidence, the claim for service 
connection for a bilateral elbow disability is not reopened, 
and the appeal is denied.  

ORDER

Service connection for a back disability is denied.

A compensable rating for bilateral hearing loss is denied.

New and material evidence has not been submitted and the 
appeal to reopen the claim for service connection for a 
bilateral elbow disability is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

